Citation Nr: 1207285	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel





INTRODUCTION

The appellant had active duty for training (ACDUTRA) service from January 1965 to June 1965 and from July 1968 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was remanded by the Board in May 2009 and August 2010 for further development.  


FINDINGS OF FACT

1.  Service connection for a nervous condition was last denied in a June 1969 rating decision.  The appellant did not appeal that decision or submit new and material evidence within the one year appeal period.  

2.  The evidence added to the record since the June 1969 decision is cumulative or redundant of the evidence previously of record.  


CONCLUSION OF LAW

The June 1969 rating decision denying service connection for a nervous condition is final.  New and material evidence to reopen the claim for service connection for a psychiatric disability other than PTSD has not been received.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter dated in September 2010.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim. 

Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The appellant has appealed the decision to not reopen the claim for service connection for a psychiatric disability other than PTSD.  In December 1968, the appellant submitted a claim for service connection for a nervous condition.  In a June 1969 rating decision, service connection for a nervous condition was denied.  The RO stated that the pre-induction exam prior to the first period of ACDUTRA service noted a history of nervous disorder manifested by hyperactivity.  Furthermore, per the RO, service treatment records showed diagnoses of schizophrenic reaction, acute, undifferentiated type, EPTS (existed prior to service) and examination disclosed a history of anxiety with no overt psychotic symptoms.  It wwas noted in the rating decision that there was an April 1968 private medical opinion relating that there had been drug use, bizarre talk and a diagnosis of schizoid personality, chronic anxiety.

The RO denied service connection on the basis that the claimed disorders pre-existed active duty for training with a recurrence so shortly thereafter as to preclude aggravation.  The appellant was notified of the denial in July 1969.  He neither appealed the June 1969 decision nor submitted new and material evidence within the one year appeal period, and the decision became final.  

At the time of the last final denial, the record contained service treatment records; a statement from the appellant's private physician dated in April 1968 in which the physician stated that the appellant had diagnoses of schizophrenic personality and chronic anxiety; an October 1968 letter of discharge; a December 1968 application for outpatient treatment; a December 1968 VA medical report diagnosing anxiety state and schizoid personality; another December 1968 VA medical report diagnosing schizophrenic, latent type questionable or in remission; and an April 1969 VA examination which diagnosed anxiety state in a schizoid personality.  The appellant's December 1968 claim for compensation was also of record.  

Since the last final denial in June 1969, the appellant has submitted a February 2003 treatment record diagnosing acute anxiety and insomnia, a January 2005 treatment record showing that he presented with anxiety and a November 2006 record diagnosing anxiety.  The appellant has also re-submitted the April 1968 record from his private examiner and service treatment records.  

Furthermore, the appellant has rendered statements relating that he had a mental breakdown in service in which he spent two months in the psychiatric ward and thereafter discharged from service.  He asserts that it is untrue that he entered service with schizophrenia.  Per the appellant, problems with schizophrenia did not occur until his summer training.  He asserts that his mental breakdown was aggravated in July 1968.  He also submitted statements asserting he was misdiagnosed.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for a psychiatric disability other than PTSD has not been submitted.  The appellant's claim for service connection was previously denied on the basis that his mental disorders pre-existed active duty for training with a recurrence so shortly thereafter as to preclude aggravation.  At the time of the last final denial, the record contained evidence of a psychiatric disability, and a determination that such existed prior to service and was not aggravated therein.  The evidence received since the last final denial consists of duplicates of what is already of record, i.e. the April 1968 record and service treatment records, and other documents which show that the appellant has a psychiatric disability.  Although the appellant has re-submitted evidence showing a psychiatric disability, this fact had already been established.  Therefore, such evidence is cumulative.  

The United States Court of Appeals for the Federal Circuit has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  Thus, even though the appellant has submitted more recent evidence of a psychiatric disability the medical evidence is essentially duplicative of evidence submitted in the past.  

While the appellant has also rendered statements regarding his disability to include his assertions that he did not have a condition that pre-existed service and/or that he was misdiagnosed, we find that such statements do not constitute new and material evidence.  In this regard, while the appellant is competent to report psychiatric symptoms, he is not competent as a lay person to say whether he did or did not have a psychiatric disability prior to service and/or that he was misdiagnosed.  The Board finds that the question of whether the appellant had a psychiatric disability prior to service to be beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As the appellant has not provided any competent evidence showing that he did not have a psychiatric disability prior to service or that he had a psychiatric disability prior to service but that such was aggravated by service, he has not submitted new and material evidence in this regard.  

In light of the foregoing, the Board concludes that new and material evidence has not been presented to reopen the claim.  Stated differently, service connection for a psychiatric disability other than PTSD was denied in the past because it was found that the disorders pre-existed active duty for training with a recurrence so shortly thereafter as to preclude aggravation.  No material facts have changed.








ORDER

The application to reopen the claim for service connection for a psychiatric disability other than PTSD is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


